 LAREDO PACKING COMPANYLaredo Packing Company and Amalgamated MeatCutters and Butcher Workmen of North Amer-ica, Local No. 171, a/w Amalgamated MeatCutters and Butcher Workmen of North Amer-ica, AFL-CIO. Cases 23-CA-6444, 23-CA-6520, 23-CA-6762, and 23-CA-6797September 28, 1982SUPPLEMENTAL DECISION ANDORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn May 21, 1982, Administrative Law JudgeGerald A Wacknov issued the attached Supple-mental Decision in this proceeding. I Thereafter,the General Counsel and Respondent filed excep-tions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Supplemental Decision in light of the ex-ceptions and briefs and has decided to affirm therulings, findings,2and conclusions3of the Adminis-trative Law Judge and to adopt his recommendedOrder.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent. Laredo Pack-ing Company, Laredo, Texas, its officers, agents,successors, and assigns, shall pay to the employeesinvolved in this proceeding as net backpay theI The Board's Decision and Order In this proceeding is reported at 241NLRB 184 (1979q2 Respondent has excepted to certain credibility findings made by theAdministrative iaw Judge it is the Board's established policy not tooverrule an administrative law judgc's resolutions with respect to credi-bility unless the clear preponderance of all of the rievant evidence con-vinces us th:lt the resolutions are incorrect Siandard Dr'W'all IProucit.Inc.. 91 NIRB 544 (19t0), enfd 18i F,2d 362 (td Cir 1951) We havecarefully examined the record and find no basis for reversing his findings3 In adopting the Administratise La;ls Judge's recommended backpayaward to Rodrigo Gaona. we rely on the credited testimony that Gaonawent to many places to find work while he was unemployed from Janu-ary 24 to December 2. 1977 Accordingls. we find lno merit in Respond-ent's exceptions that Gaona be denied hackpay for this period. although itcorrectly states that the Administrative L au Judge failed to limit hisanalysis of Gaona's hackpay data sheelts to the applicable backpay periodIn adopting the Administrative l aw Judge's recommendation regard-ing Oscar Martinez. who was unable to he located at the time of thehearing on the backpay specification herein, we note that the GeneralCounsel has stated that Martint/ has nisu been lo;ated and requllsl.remand of this position of the case for hearing Ac ordingly. Respond-ent's liability to Martinre, for hackp:ls may nosw hbe established il themanner sel forth in the Adminitr:atisc I as Ilidge's Deciion264 NLRB No. 37amounts set forth in the said recommended Orderof the Administrative Law Judge.SUPPLEMENTAL DECISIONSTATEMENT OF I HE CA.SEGERA D A. WACKNOV, Administrative Law Judge:The hearing in this matter was held before me on Janu-ary 12 and 13, 1982, based on a backpay specificationwhich issued on September 11, 1981, alleging that thediscriminatees as found by the Board in Laredo PackingCompany, 241 NLRB 184 (1979), enfd. 625 F.2d 593 (5thCir. 1980), cert. denied 449 U.S. 1080 (1981). wXere enti-tled to various amounts of backpay as a result of theirterminations in contravention of the Act.The parties were given a full opportunity to introduceevidence, to examine witnesses, and to submit post-hear-ing briefs. Timely briefs were filed by counsel for theGeneral Counsel and counsel for Respondent.A. The Uninsurability Issue (Discharges of April 29.1977)Eight truckdrivers were unlawfiully discharged onApril 29, 1977. They are Abel HinoJosa, Juan Macias.Oscar Martinez, Samuel Medina, Jr., Alfredo Moncivais,Jose Escamilla, Jaime Galvan, and Gregorio Juarez. Re-spondent maintains that the backpay period for these em-ployees begins on April 29, 1977. the date of their dis-charge, and ends when they either refused Respondent'sMay 1977 offer of temporary reinstatement to positionsother than truckdriving jobs pending their reinstatementas truckdrivers when they became insurable, or quit Re-spondent's employ after initially accepting interim em-ployment with Respondent.Counsel for the General Counsel argues, to the con-trary, that the backpay period for the aforementionedemployees continued until December 1978, when a validoffer of reinstatement was admittedly made.In its detailed analysis of the issue, and in support ofits finding of a discriminatory motivation for the dis-charge of the truckdrivers, the Board repeatedly empha-sized that Respondent acted precipitously in acceding tothe demands of its insurance agent and carrier, and dis-charged the aforementioned drivers without first investi-gating, on a specific driver-by-driver basis. the insurancecarrier's underlying rationale for excluding each driverfrom insurance coverage. Thus, the Board suggested thatRespondent could have contacted the insurance agent orcarrier to ascertain whether insurance coverage had beenmistakenly denied, or if alternate insurance might havebeen available at additional cost with the same or an-other carrier, and even posited questions which Re-spondent could have asked concerning the matter.At the backpay hearing. Respondent presented unre-butted evidence showing that it swas. at the time of theApril 1977 discharges, in an assigned high-risk insuranceclassification. and was then paving 180 percent of thecustomary premium for coverage; that there wxas noteven a remote expectation that it could obtain insurancefrom another carrier at any cost: and moreover, even if24s DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuch insurance would have been available, the costwould have been prohibitive.However, Respondent presented no evidence showingthat, at the time it offered temporary reinstatement to theemployees in nondriving positions pending their insurabi-lity, it would have been unable to change the insurancecarrier's decision with respect to any particular employeeon the basis that the carrier had made a mistake in thedenial of coverage. It would appear that evidence of thisnature would have been obtainable through the testimo-ny of representatives of the insurance carrier or Re-spondent's insurance agent. Nor did Respondent attemptto prove that current evidence of this nature was un-available at the time of the backpay hearing.Such evidence would have shown whether, as ofabout May 31, 1977, Respondent could then have reem-ployed any of the employees as drivers. Assuming thatthe evidence would have supported Respondent's posi-tion that the drivers were indeed uninsurable, then theaction it took in offering temporary reinstatement to thedrivers in alternate positions would have tolled backpayas of that date. As no such evidence was presented, Ifind that the offers of reinstatement to alternate nondriv-ing positions did not toll Respondent's backpay obliga-tion.It is obvious, and there is no evidence to the contrarythat work on the kill floor, which involves the slaughter-ing and processing of cattle, is clearly unlike the work ofhauling cattle or delivering processed meat. Moreover,working on the loading dock, a job which one or twodiscriminatees were offered, does not appear to consti-tute work substantially similar to that of truckdriving.Nor does it matter, in my opinion, that some emloyeesinitially accepted the jobs on the kill floor and thereafterquit, while others refused the job in the first instance.Those employees who accepted the jobs were justified, Ibelieve, in quitting after a period of time in order to seekinterim employment more acceptable to them; similarly,those employees who refused such interim work wereunder no obligation to then accept Respondent's offer ofemployment substantially unlike that of truckdriving.'The fact that the kill floor or loading dock jobs wereoffered the discriminatees after a meeting with the unionrepresentative on or about May 5, 1977, and that theUnion apparently acquiesced in this procedure, does notalter my conclusions. The precise nature of the agree-ment between Respondent and the Union is not con-tained in the record. Insofar as the record shows, theagreement was not intended to constitute a waiver of theemployees' rights under the Act, but was merely de-signed to provide interim employment with Respondentshould the employees desire it, pending a final determi-nation of the matter. Indeed, the Union pursued thematter thereafter by filing an appropriate charge with theBoaru, thus showing that the parties reached no mutuallysatisfactory resolution of the employees' entitlement totheir rights under the Act. Thus, I find to be withoutmerit Respondent's argument that the Union somehowwaived the employees' rights under the Act.Additionally, many of the discriminatees wvere offered interim jobs atlesser rates of pas than they had earned as drivers.We now turn to the question of whether the employ-ees made a diligent search for work during the backpayperiod .2Jose Escamilla accepted a job on the kill floor on May17, 1977, and quit after 3 weeks, on or about June 7,1977, because he considered himself to be a truckdriver.He did not find employment until February 23, 1978.During the 9-month interim period, according to thebackpay data sheet submitted to the Regional Office3byEscamilla, he sought work with only two employers, onein October and one in November 1977. He does notrecall whether he sought work elsewhere and he testifiedthat he talked to friends and other drivers about leads forjobs. He registered with the Texas Employment Com-mission (TEC) and received unemployment benefits, butdoes not recall whether he was referred to any job inter-views.4Particularly because of his testimony that he could notrecall whether he searched for work during the backpayperiod, I find that Escamilla did not make a diligenteffort to find employment between the time he quit hisjob with Respondent on June 7, 1977, and the time heobtained work on February 23, 1978. Thus, his backpayperiod for the second quarter of 1977 begins on April 29,1977, and extends until June 7, 1977, as follows:2d Quarter 1977(5 weeks only-Apr. 29 to June 7, 1977)191.60 reg. hrs. x $2.3072.50 OT hrs. x $3.45Gross backpayLess interim earningsNet backpay$440.68250.13690.81374.00316.81Escamilla is entitled no backpay between June 7, 1977,and February 23, 1978, when he began working forWilmar Electronics. His backpay beginning the firstquarter of 1978 is as follows:Ist Quarter 1978(5 weeks only-Feb. 23 to March 31, 1978)205.05 reg. hrs. x $3.25100.35 OT hrs. x $4.875Gross backpayLess interim earningNet backpayS 666.41489.211,155.62582.00573.622 See, generally, fighiL., Incorporated. 250 N RB 54(1 (1980). fior adiscussion of applicable criteria It should he noted that Resporndent doesnot conitend that the methods utilhzed ill computig gross backpay, or thegross backpa, amounts cotntained in the backpay specification, are incor-rect:' All the discriitliatees herein were sent "Backpa' Data Sheets" eachquarter. and were required to c:omplete them and return them to the Re-gional Office. Ihe backpay data sheets contain, inter ulia. a sectionheaded "Efforts to Seek Emploment Since Discharge."4 Regarding the weight to be gisen to registration with a Gorernmenlemplo yment office vis-a -is atl employee's search for olterinl emplo> ment.see Rogers Furniture Sahuli. Inc.. 213 NLRIH 834 (1974), wherein theBoard at fit 5 states that such registratiotn is onl' one facr I to beweighed in determining whether ai etmployee's search for interitl em-ployment has been reasonably diligent246 LAREDO PACKING COMPANYThereafter, Escamilla's backpay is as contained in thebackpay specification. Thus, Escamilla's total net back-pay is $4,626.43.Abel Hinojosa was offered, and declined, a job on theloading dock at $2.30 an hour about 2 weeks followinghis discharge. Hinojosa testified that he would have at-tempted this job at the rate of $3.25 per hour which iswhat he earned as a truckdriver, even though he had apermanent disability which prevented him from walkingor standing for extended lengths of time. However, pri-marily because he would have earned considerably lessthan truckdrivers' wages, he decided to seek work else-where.Hinojosa testified that he "tried everywhere" to securea driving position, but that his poor driving record, par-ticularly an inordinate number of speeding violations,precluded him from obtaining employment. He was hiredby A. M. Vogel Company on July 16, 1977, driving adump truck, and worked until about September 3, 1977,when he was laid off. He registered with the TEC, butwas not referred to interviews. He continued looking fora truckdriving job, and recalled applying with three orfour companies, but testified that he eventually "justgave up hopes that I was going to get a driving job" be-cause of his driving record. Hinojosa testified that he didnot at any time look for a nondriving job.I conclude that Hinojosa did not make a diligent at-tempt to find work during the 13 months between Sep-tember 3, 1977, when he was laid off by A. M. VogelCompany, and apparently about October 1, 1978, whenhe began working for Terry Cattle Company as a truck-driver. Hinojosa testified that he was clearly aware thathis driving record virtually precluded him from obtain-ing employment as a truckdriver. Although he testifiedthat he did not attempt to seek a nondriving job becauseof his physical condition, he also testified that he wouldhave been willing to undertake the loading dock job of-fered him by Respondent had it paid enough. Thus, it ap-pears reasonable to conclude that Hinojosa should haveat least attempted to seek and interview for jobs otherthan truckdriving, and that truckdriving was not theonly work he was capable of performing. Moreover, asHinojosa virtually admitted, he made only limited effortsto secure a truckdriving job after September 3, 1977, dueto his belief that such work, given the nature of his driv-ing record, was unobtainable. Under the foregoing cir-cumstances, I believe that Respondent's backpay liabilityshould be tolled during the 13 months Hinojosa remainedidle.I thus conclude that Respondent's backpay liability forHinojosa is as follows:3d Quarter 1977(9 weeks only-July I to Sept. 3, 1977)386.73 reg. hrs. x $3.25213.48 OT hrs. x $4.875Gross backpayLess interim earningsNet backpay$1,256.871,040.722,297.591,764.00533.59He is entitled to no backpay between September 3, 1977,and October 1. 1978. Thereafter, Hinojosa's backpay is ascontained in the backpay specification. Thus, his totalbackpay is $2,698.59.Gregorio Juarez, Jr., was offered and accepted a job onthe kill floor on or about May 30, 1977. On June 13,1977, he requested lighter work because he was not usedto the kill floor. Upon being told there was no other jobavailable, he advised Respondent that he was quittingand would return as a truckdriver when his drivingrecord became acceptable to the insurance carrier.Juarez registered with the TEC but was not referredto any job interviews. He did not seek work prior to en-tering the CETA program, apparently in or aboutAugust 1977. Thereafter, he was sent by CETA to possi-bly three or four employers to seek work, but was unem-ployed until April 7, 1978, when he started workingunder the CETA program for the Laredo IndependentSchool District Warehouse.I conclude that during the 10 months between June 13,1977, and April 7, 1978, Juarez did not make a diligenteffort to seek work. Thus, while his testimony is vague,he relied solely upon the TEC and/or CETA to find hima job, and was sent, apparently by CETA, to only threeor four places. Insofar as the record reflects, Juarez didnot seek work independently of these sources, and I findthat his efforts to find employment, constituting onlythree or four attempts within a 10-month period, are in-sufficient.His backpay is calculated as follows:2d Quarter 1977(6 weeks only-Apr. 29 to June 13, 1977)229.92 reg. hrs. x $3.2587 OT hrs. x $4.875Gross backpayLess interim earningNet backpayS 747.24424.131,171.37577.00594.37Juarez is entitled to no backpay between June 13, 1977,and April 7, 1978.2d Quarter 1978(12 weeks only-Apr. 7 to June 30, 1978)482.64 reg. hrs. x $3.25 $1,568.58211.92 OT hrs. x $4.875 1,033.11Gross backpay 2,601.69Less interim earnings 1,092.00Net backpay 1,509.69Thereafter, Juarez' backpay is as contained in the back-pay specification. Thus, his total net backpay, includingvacation pay and sick pay, is $5,003.06.Jaime Galvan, Jr., went to work on the kill floor about2 weeks after his April 29, 1977, discharge. He quit thisjob on June 27, 1977, and was thereafter employedthroughout the backpay period by several employers.He is owed the amount specified in the backpay speci-fication; namely, $3,107.Alfredo Moncivais was offered a job in the plant by Re-spondent, but he declined the offer as he preferred to beself-employed operating a dump truck on a full-timebasis. While employed by Respondent, he made $4,000 to$5,000 per year hauling dirt on Saturdays and Sundays.247 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMoncivais testified that following his discharge his rev-enues from the dump truck business gradually increased,so that, beginning about April 1978, he commenced earn-ing about $20,000 per year.The data contained in the backpay specification showsthat, during the 12-month period immediately followinghis discharge, Moncivais earned about $6,500 from hisfull-time hauling business. This seems improbable, due tothe fact that he admitted earning between $4,000 to$5,000 per year performing this work only on Saturdaysand Sundays while working for Respondent. Moreover,the figures contained in the backpay specification are in-herently implausible, as it seems highly unlikely that hisearnings would have been identical during the third andfourth quarters of 1977 ($1,618 for each quarter), andwould only differ by $1 during the first, second, andthird quarters of 1978 ($2,881, $2,882, and $2,881, respec-tively). Further, the backpay specification does not showthat, beginning in or about April 1978, Moncivais beganearning about $20,000 per year, as he testified, but ratherindicates earnings of only about $12,000 per year.Counsel for the General Counsel made a request at thehearing, and reiterated in his brief, that the backpayspecification should be amended to delete substantial in-terim earnings as a result of Moncivais' testimony that hewould have earned between $4,000 and $5,000 in hisdump truck business while working for Respondent, andthat such income should not be considered as interimearnings. See S. E. Nichols of Ohio, Inc., 258 NLRB I(1981). Under the unclear and seemingly contradictorycircumstances herein, and because the General Counsel'srequest is not supported by an amended backpay specifi-cation clearly stating the amounts to which Moncivais isallegedly entitled, I shall deny the request to amend thebackpay specification, and shall award Moncivais theamount of backpay claimed; namely, $2,721.Juan Macias denied that he was offered another job byRespondent after his April 29, 1977, discharge. However,it is clear, and I find, that Respondent attempted to offerMacias employment in or about May 1977, to a job otherthan truckdriving. It appears unnecessary, under the cir-cumstances, to determine whether this offer was commu-nicated to Macias through his father whom, I find, Re-spondent contacted as a result of Respondent's inabilityto contact Macias directly.Macias registered with the TEC, and remained unem-ployed until August 20, 1978, with the exception thatduring the first quarter of 1978 he earned $252 perform-ing "misc. truckdriving for cash," according to the back-pay specification. Regarding his search for work, Macias'testimony is exceedingly vague. The backpay data sheetshe submitted to the Regional Office show that he soughtwork with only about seven employers within a 15-month period. However, Macias testified that he alsolooked elsewhere for a job.Macias acknowledged that his excessive number ofspeeding violations caused prospective employers toreject his applications for work, and it appears that hedid not apply for nondriving positions. I conclude thatduring the 15-month period between April 29, 1977, andAugust 20, 1978, Macias did not make a diligent effort toseek interim employment, and that he is owed no back-pay during this period. Thereafter, his backpay is as fol-lows:3d Quarter 1978(6 weeks only-Aug. 20 to Sept. 30, 1978)246.30 reg. hrs. x $3.2581.66 OT hrs. x $4.875Gross backpayLess interim earningsNet backpay$ 800.48398.091,198.57877.00321.57I find that the total net backpay owed Macias is$581.57. This amount includes $321.57 for the third quar-ter of 1978, plus vacation pay for 1979 and 1980, totaling$260, as contained in the backpay specification.Samuel Medina, Jr., was offered a job on the kill floorin late May 1977, but declined the offer. He testified thathe looked for "a lot of jobs" following his April 29,1977, discharge. A review of the backpay data sheets hesubmitted to the Regional Office during this backpayperiod shows that Medina applied for work with abouteight different employers, apparently during the first twoquarters following his termination. Thereafter, for the re-mainder of the backpay period, some 15 months, thebackpay data sheets indicate that Medina contacted onlyone new employer he had not previously contacted.Moreover, Medina was able to recall the name of onlyone other company, which did not appear on the back-pay data sheet, where he claimed he sought work duringthe interim period. He registered with the TEC, but wasnever sent to interviews, and earned $66 during thesecond quarter of 1978.I conclude from the foregoing that Medina made areasonable search for work during the first two quartersof his backpay period, but that he did not make a dili-gent effort to look for work following the third quarterof 1977.5I therefore find that he is owed $3,946 for thefirst and second quarters of 1977, plus $260 vacation payin 1979 and 1980, as contained in the backpay specifica-tion. Thus, his total net backpay is $4,206.Oscar Martinez was subpoenaed by Respondent, bycertified mail, return receipt requested, to appear at thehearing. His address was obtained by Respondent fromthe Regional Office, and neither a return receipt nor thesubpoena had been returned to Respondent by the postoffice at the time of the hearing. Martinez did not appearat the hearing, and counsel for the General Counsel rep-resented that his efforts to locate Martinez had been un-successful and that, with the exception of one backpaydata sheet received from Martinez in June 1978, the Re-gional Office has not heard from him.The backpay specification claims total net backpay forMartinez in the amount of $14,408, based on the assump-tion, unverified by Martinez, that he had been unem-ployed during the entire backpay period.Respondent takes the position that Martinez' nameshould be stricken from the backpay specification. Coun-b As a result of this conclusion, I deem it unnecessary to decide wheth-er the evidence supports Respondent's contention that Medina willfullyconcealed interim earnings as a cattle hauler during some unspecifiedtime within the backpay period.248 LAREDO PACKING COMPANYsel for the General Counsel maintains that Respondentshould remit the amount set forth in the backpay specifi-cation, and that it should be held in escrow pending fur-ther efforts to locate Martinez.Whatever backpay may be owed Martinez is entirelyspeculative at this point. Under the circumstances, I con-clude it reasonable that an amount of $3,000 be remittedto the Regional Director for Region 23 to be placed inescrow for Martinez for a period not exceeding I yearfrom the date of this Supplemental Decision, and that,upon locating Martinez, Respondent be given an oppor-tunity to examine him regarding the amount of its back-pay liability. See No Ho's Unique Clothing Warehouse,Inc., 246 NLRB 537 (1979). Thereafter, should there beno mutually agreeable resolution of the matter, the Re-gional Director may issue a supplemental backpay speci-fication, and Martinez' entitlement to backpay will be re-solved at a supplemental hearing.B. The Additional DiscriminareesGerard Moncivais was discharged on December 26,1976. He testified that upon his discharge he proceededto make an active search for work. While he only sub-mitted one backpay data sheet, which does not list anyof the places he looked for work prior to obtaining em-ployment on November 14, 1977, with Crystal Invest-ments, Inc., he was readily able to recall nine specificemployers to whom he applied for work, and crediblytestified that there were many others. Indeed, it appearsthat his recollection was not exhausted and that hewould have been able to remember the names of othercompanies with whom he sought work had he beengiven the opportunity to testify further. He registeredwith the TEC, but was not referred to jobs, and was un-employed for a 10-month period. Following his initialemployment with Crystal Investments, Inc., he has beencontinuously employed by various employers to thepresent date.I conclude that Moncivais made a diligent effort toseek interim employment, and credit his testimony thathe actively sought work during the backpay period. Heis therefore entitled to the amount set forth in the back-pay specification; namely, $11,538.Mario Moncivais was discharged in April 1977. He wasa truckdriver and delivered meat. During the school yearhe worked from 15 to 36 hours per week, primarily onSaturdays. He had been working as a part-time employeefor Respondent for 10 to 12 years, and worked full timeduring the summers. He graduated from school in May1977, and was thereafter available for full-time employ-ment. In June 1977, following his discharge, he beganworking for Martin Fuels as a truckdriver, and thereafterhad substantially steady employment with various em-ployers throughout his backpay period, which endedduring the first quarter of 1981.I find that, as contended by the General Counsel, hadMoncivais not been discharged he would have been re-tained by Respondent as a full-time employee upon hisgraduation from school. The record contains no evidencethat Respondent did not intend or would have beenunable to employ him on a regular full-time basis uponhis graduation, and any uncertainty in this regard is to beresolved against the respondent as the wrongdoer.A 'L.R.B. v. Miami Coca-Cola Bottling Company. 360F.2d 569, 575-576 (5th Cir. 1966); Southern HouseholdProducts Company, Inc., 203 NLRB 881 (1973). There-fore, Moncivais is entitled to the amount of backpay con-tained in the backpay specification; namely, $4,511.Ignacio Santos was discharged on January 17, 1977. Heinjured his back at work in 1976, and his unlawful 1977discharge occurred shortly after returning to work. InJune 1977, he received a workmen's compensation awardfor the aformentioned injury.Santos registered with the TEC, but remained unem-ployed until November or December 1977, when hebegan working for the Webb County Manpower Pro-gram. Thereafter, he was employed throughout the back-pay period. Santos testified that he went to many meatmarkets looking for work and, although he could nameonly four specific companies, I credit his testimony andfind that he made a diligent search for work during the10 months he was unemployed. Respondent did not seekto introduce Santos' backpay data sheets into evidence,nor is there evidence that Santos failed to submit theseforms. Moreover, it is likely that his back injury mayhave been a detriment to obtaining other work.Contrary to the position of Respondent, I find thatSantos' inadvertent failure to report the sum of $70,which he earned during I week, slaughtering animals forHeights Meat Market, does not constitute fraudulent con-cealment of interim earnings. There is no evidence thatSantos at any time attempted to conceal this fact, andindeed he, rather than Respondent, raised the matter atthe backpay hearing. I find that Santos is owed theamount contained in the backpay specification, less the$70 interim earnings from Heights Meat Market. He isthus owed $11,303.Rodrigo Gaona was terminated on January 24, 1977.Upon his discharge, he registered with the TEC. He wasunemployed until about December 2, 1977, and thereaf-ter was employed throughout the backpay period on afairly regular basis. Gaona testified that he had difficultyfinding a job because of his inability to speak English.He was unable to recall where he went to seek work, buttestified that he went to many places. The backpay datasheets he submitted list eight companies where he ap-plied for work. While he had interim earnings consistingof I or 2 hours of work at a packing plant every nowand then, and was paid by personal check, he does notremember how much he earned.I conclude that Gaona made a sufficiently diligenteffort to obtain interim employment during the 10months he was unemployed. I credit his testimony thathe went to many places to find work and, although hewas unable to independently identify them, the backpaydata sheets corroborate his testimony. I do not find meritto Respondent's argument that, because Gaona failed toreport certain minimal interim earnings of $5 or $10 onvarious occasions, he is therefore entitled to no backpay.Moreover, such amounts appear to be de minimis, andthere is no accurate estimates of such earnings whichwould warrant modification of the amount set forth inthe backpay specification. I conclude that he is entitled249 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto the amount contained in the backpay specification;namely, $10,627.Daniel (Rodolfo) Mendoza was discharged on or aboutJanuary 3, 1977. He registered with the TEC, and wassent to numerous job interviews. He also looked for jobson his own. He became employed by Early ElectricCompany on May 6, 1977, and worked until he was laidoff in October 1977. Mendoza was unsuccessful in ob-taining work until he was recalled by Early ElectricCompany on April 13, 1978. Thereafter, he had regularemployment throughout the remainder of the packpayperiod.I find that Mendoza made a reasonably diligent effortto seek interim employment during the two periods, eachof about 5 months' duration, he was unemployed. Whilehe was unable to recall the names of all the variousplaces he applied for work, he did name some seven oreight specific companies, and I credit his testimony thatthere were others he was unable to recall at the time ofthe hearing. He is owed the amount set forth in the back-pay specification; namely, $6,055.Felix Rodriguez was discharged in January 1977. Hewent to the unemployment office every month, and wassent by the TEC to various companies to apply forwork. He testified that he also looked for employmenton his own. Rodriguez' backpay data sheet shows that heapplied for work with four companies in March 1977,and in addition he recalled applying at one other compa-ny. He went to work for McDonald's Restaurant onAugust 10, 1977, and worked there cooking hamburgersfor about 3 weeks at the rate of $2.45 per hour (he wasapparently earning $2.75 while working on the loadingdock for Respondent). He quit McDonald's in September1977 to seek a better paying job, but did not find otheremployment until February 1978. He did not reapplywith the TEC after quitting his job at McDonald's, and,although he testified that he looked for work, he wasunable to recall where he sought employment. In Febru-ary 1978, he obtained a job with San Antonio SpecialtyServices, Inc., and thereafter he was employed on afairly regular basis by various employers throughout thebackpay period.I find that Rodriguez made a sufficient effort to seekwork prior to his employment at McDonald's. However,in agreement with Respondent's contention, I concludethat it was unreasonable for Rodriguez to quit his em-ployment at McDonald's. Rodriguez testified that he wasworking only about 30 hours per week at McDonald's,and thus it would appear that he had sufficient time toseek other work during his off-duty hours. Moreover,Rodriguez' unconvincing testimony that he sought workthereafter, unsupported by backpay data sheets whichwould corroborate such testimony, causes me to con-clude that he did not make the necessary diligent effortto seek employment between September 1, 1977, andabout February 1, 1978, when he went to work for SanAntonio Specialty Services, Inc.His backpay is modified as follows:3d Quarter 1977(9 weeks only-July 1 to Sept. 1, 1977)63.63 OT hrs. x $4.125Gross backpayLess interim earningsNet backpay262.471,034.92250.00784.92Between September 1, 1977, and February 1, 1978, he isentitled to no backpay.Ist Quarter 1978(9 weeks only-February I to March 31, 1978)299.34 reg. hrs. x $3.005.76 OT hrs. x $4.50Gross backpayLess interim earningsNet backpay$898.0225.92923.94874.0049.94Thereafter, Rodriguez' backpay is as appears in the back-pay specification. Thus, his total net backpay is$5,360.86.Manuel Olivares, Jr. In the absence of any contentionto the contrary, I find that Olivares is owed the amountof $80.73, as contained in the backpay specification.Jose Villarreal. In the absence of any contention to thecontrary, I find that Villarreal is owed $175, as containedin the backpay specification.ORDERaThe Respondent, Laredo Packing Company, Laredo,Texas, its officers, agents, successors, and assigns, shall:1. Pay to each discriminatee named below the sum setopposite his name, together with interest as set forth inIsis Plumbing & Heating Co., 138 NLRB 716 (1962), andFlorida Steel Corporation, 231 NLRB 651 (1977).NameJose EscamillaAbel HinojosaGregorio Juarez, Jr.Jaime Galvan, Jr.Alfredo MoncivaisJuan MaciasSamuel Medina, Jr.Gerard MoncivaisMario MoncivaisIgnacio SantosRodrigo GaonaDaniel (Rodolfo)MendozaFelix RodriguezManual Olivares, Jr.Jose VillarrealNet Backpay$4,626.432,698.595,003.063,107.002,721.00581.574,206.0011,538.004,511.0011,303.0010,627.006,055.005,360.8680.73175.002. Remit the amount of $3,000 to the Regional Direc-tor for Region 23, said amount to be held in escrow forOscar Martinez pending further efforts to locate him andaccurately determine backpay.6 In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National L abor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed vvaised for all purposes250$ 772.45280.89 reg. hrs. x $2.75